Citation Nr: 1228215	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for productive changes of the cervical spine from February 25, 1994, to June 2, 1998.

2.  Entitlement to a rating in excess of 30 percent beginning June 2, 1998, for productive changes of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for productive changes of the thoracolumbar spine for the period from February 25, 1994, to April 6, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
REMAND

The Veteran had active military service from October 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously remanded by the Board in August 2003, June 2005, July 2008 and January 2011 for further evidentiary development.  

As discussed in the Board's January 2011 remand, the Veteran's service-connected cervical and lumbar spine disabilities were to be evaluated under former and revised criteria for evaluating disabilities of the spine.  

The January 2011 remand noted that the schedular criteria by which the Veteran's cervical and thoracolumbar spine disabilities are rated have changed twice during the pendency of his appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective September 23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454-51458 (August 27, 2003) (effective September 26, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal.  However, the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

A June 2010 supplemental statement of the case (SSOC) shows that the Appeals Management Center (AMC) only listed the revised regulation, which became effective on September 26, 2003 (i.e., the General Rating Formula for Diseases and Injuries of the Spine, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a (2011).  This version of the regulation may not be applied to the issue of entitlement to an initial evaluation in excess of 10 percent for productive changes of the cervical spine from February 25, 1994, to June 1, 1998.  VAOPGCPREC 3-2000.  There is nothing to indicate that the AMC otherwise applied the correct regulation, i.e., 38 C.F.R. § 4.71a, DC 5290 (as in effect prior to September 26, 2003).  Similarly, with regard to the other two issues, there is nothing to show that the RO considered the versions of the regulations as in effect prior to September 23, 2002, or September 26, 2003.

Consequently, the issues were remanded to ensure compliance with the Board's July 2008 directives that the Veteran's cervical and thoracolumbar spine disabilities be evaluated under the former and revised criteria, as appropriate.  Following the Board's January 2011 remand, a new SSOC was issued in June 2012.  This SSOC likewise did not list either the former or the revised criteria for evaluating spine disabilities.  In fact, in denying the Veteran's claim for an initial rating in excess of 10 percent for productive changes of the cervical spine from February 25, 1994, to June 2, 1998, the AMC did not address the criteria required for the next higher rating under either the former or the revised criteria.  For the issue of entitlement to a rating in excess of 30 percent beginning June 2, 1998, for productive changes of the cervical spine, the AMC only addressed the revised criteria.  Furthermore, the AMC did not address the remaining issue on appeal--an initial rating in excess of 10 percent for productive changes of the thoracolumbar spine for the period from February 25, 1994, to April 6, 2004.  (No new evidence was received regarding this issue, but the Board's 2011 remand required that the AMC re-adjudicate the issue with the former and changed rating criteria in mind.)

Because of the AMC's failure to comply with the Board's remand, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should readjudicate the issues on appeal.  The issue of entitlement to an initial evaluation in excess of 10 percent for productive changes of the cervical spine from February 25, 1994, to June 2, 1998, must only be adjudicated according to the criteria for evaluating disabilities of the cervical spine as in effect in 1998 (VAOPGCPREC 3-2000); the issues of entitlement to an evaluation in excess of 30 percent beginning June 2, 1998, for productive changes of the cervical spine, and entitlement to an initial evaluation in excess of 10 percent for productive changes of the thoracolumbar spine for the period from February 25, 1994, to April 6, 2004, must be adjudicated with application of the former and revised criteria for evaluating disabilities of the spine.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

2.  If any benefit sought is not granted, the Veteran and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits.  The applicable regulations should be addressed.  Old and new rating criteria should be set forth.  The Veteran should be given an opportunity to respond to the SSOC before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

